Name: Commission Regulation (EEC) No 2707/78 of 21 November 1978 amending the Annex to Regulation (EEC) No 441/69 as regards the products covered by the special system of refund payments
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 11 . 78 Official Journal of the European Communities No L 327/5 COMMISSION REGULATION (EEC) No 2707/78 of 21 November 1978 amending the Annex to Regulation (EEC) No 441/69 as regards the products covered by the special system of refund payments THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 17 (4) thereof, Having regard to Council Regulation (EEC) No 441 /69 of 4 March 1969 laying down additional general rules for granting export refunds on products subject to a single price system, exported unprocessed or in the form of certain goods not covered by Annex II to the Treaty (3), as last amended by Regulation . (EEC) No 269/78 (4), and in particular the second subparagraph of Article 2 (3) thereof, Whereas Article 2 of Regulation (EEC) No 441 /69 provides for a system of prefinancing the export refund to ensure a balance between the use of a product qualifying for a refund for the export to third countries of processed agricultural products or of goods not covered by Annex II to the Treaty and the use of that basic product from such countries admitted under inward processing arrangements ; Whereas Council Regulation (EEC) No 1 961 /75 (5), as last amended by Regulation (EEC) No 875/77 (6), and Commission Regulation (EEC) No 3352/75 (7), as last amended by Regulation (EEC) No 21 19/78 (8), prohibit the use of inward processing arrangements in respect of skimmed-milk powder and butter ; Whereas it should therefore be made clear that skim ­ med-milk powder and butter exported in the form of processed products or of goods covered by Annex I to Regulation (EEC) No 441 /69 are not eligible for the prefinancing of the refund in accordance with the provisions of Article 2 (2) of the aforesaid Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 1 . The title of Annex I to Regulation (EEC) No 441 /69 is amended as follows : 'List referred to in Article 2 (3)( ! )'. 2 . The following footnote is added to that Annex : '( j ) The provisions of Article 2 do not apply to skimmed-milk powder falling within subheading 04.02 A II b) 1 of the Common Customs Tariff and to products falling within heading No 04.03 of the Common Customs Tariff for export after processing into products or goods referred to in this list.' Article 2 This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 November 1978 . For the Commission Finn GUNDELACH Vice-President 0) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 204, 28 . 7. 1978 , p. 6 . (3 ) OJ No L 59, 10 . 3 . 1969, p. 1 . (4) OJ No L 40, 10 . 2. 1978 , p. 7 . (5 ) OJ No L 200, 31 . 7 . 1975, p . 6 . (6) OJ No L 106, 29 . 4. 1977, p . 23 . (7) OJ No L 330, 24. 12. 1975, p . 28 (8) OJ No L 246, 8 . 9 . 1978 , p. 12.